     Case: 1:15-cv-09086 Document #: 141 Filed: 05/15/20 Page 1 of 4 PageID #:398




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

DEMOND EDWARDS,                                         )
                                                        )     Case No. 15-cv-9086
                          Plaintiff,                    )
                                                        )
    v.                                                  )     Hon. Robert M. Dow, Jr.
                                                        )
ERIC DAVID, et al.,                                     )     Hon. Susan E. Cox
                                                        )
                          Defendant.                    )

                                       JOINT STATUS REPORT

         Pursuant to Paragraph 5 of the Third Amended General Order 20-0012 (ECF No. 179),

Plaintiff Demond Edwards and Defendant Eric David submit the following joint status report:

         1.        Discovery

         Consistent with this Court’s order on September 25, 2018 (ECF No. 97), fact discovery in

this matter closed on October 31, 2018. The case was placed on a settlement track, and as set forth

below, the Parties have been engaged in ongoing settlement efforts. (ECF No. 106).

         2.        Motions

         There are no pending motions in this matter.

         3.        Status of Settlement Efforts

         This case was referred to Hon. Susan E. Cox for purposes of settlement, and the Parties

participated in a settlement conference on February 8, 2019. (ECF No. 118). The Parties did not

reach a settlement agreement, but Plaintiff was permitted time to ascertain and attempt to reduce

the amount of Plaintiff’s outstanding child support payments in order to help facilitate the

possibility for a resolution in this action. (See ECF Nos. 118, 121).




ACTIVE 256812913
    Case: 1:15-cv-09086 Document #: 141 Filed: 05/15/20 Page 2 of 4 PageID #:399




        Plaintiff thereafter filed a motion in the Circuit Court of Cook County, Illinois on June 17,

2019 seeking to vacate one outstanding child support judgment for lack of personal jurisdiction.

An evidentiary hearing on Plaintiff’s motion was held on March 10, 2020, and Plaintiff is currently

awaiting a decision. The next status hearing in the case has been postponed until June 8, 2020, due

to the ongoing public health crisis caused by COVID-19.

        Additionally, on April 26, 2019 Plaintiff filed a petition requesting a hearing to appeal the

Illinois Department of Healthcare and Family Services’ (“DHS”) child support determination in a

separate administrative case. A hearing was held before an administrative law judge on December

9, 2019 and continued to permit Plaintiff and DHS to explore a potential resolution. The continued

administrative hearing is currently scheduled for May 18, 2020.

        The Parties continue to believe the outcome of the above two child support matters may

significantly affect the possibility of settlement in this matter.

        4.      Other Issues

        Because the child support proceedings will not be resolved before June 8, 2020 at the

earliest, the Parties believe that any hearing before that date would not be useful. The Parties

propose a status hearing or status report deadline be set for a date after June 8, 2020. The Parties

will inform the Court promptly if revisions to this schedule become necessary. There are no other

issues that require the Court’s attention and the Parties do not believe that a telephonic hearing

with the Court is necessary at this time.




                                                   2
  Case: 1:15-cv-09086 Document #: 141 Filed: 05/15/20 Page 3 of 4 PageID #:400




Dated: May 15, 2020                       Respectfully submitted,

KWAME RAOUL                               DEMOND EDWARDS
Illinois Attorney General
                                           /s/ Leslie Kuhn-Thayer
 /s/ Kelly C. Bauer                       Richard A. Cederoth
Kelly C. Bauer                            Leslie Kuhn-Thayer
Assistant Attorney General                Jackson Garvey
Office of the Illinois Attorney General   Gabrielle Winslow
General Law Bureau – Civil Rights Unit    SIDLEY AUSTIN LLP
100 W. Randolph St., 13th Floor           One South Dearborn Street
Chicago, IL 60601                         Chicago, IL 60603
(312) 814-3119                            Telephone: (312) 853-7000
(312) 814-1154 (FAX)                      Facsimile: (312) 853-7036
Kbauer@atg.state.il.us                    rcederoth@sidley.com
                                          lkuhntha@sidley.com
Attorney for Defendant ISP Trooper Eric   jgarvey@sidley.com
David                                     gwinslow@sidley.com

                                          Attorneys for Plaintiff Demond Edwards




                                           3
    Case: 1:15-cv-09086 Document #: 141 Filed: 05/15/20 Page 4 of 4 PageID #:401




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 15, 2020, I electronically filed the foregoing document,

which will send a Notice of Electronic Filing to all counsel of record.

                                                              /s/ Leslie Kuhn-Thayer




                                                 4
